Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                            FILED
                                                              Jan 17 2013, 9:24 am
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,                             CLERK
                                                                    of the supreme court,
collateral estoppel, or the law of the case.                        court of appeals and
                                                                           tax court




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

MARIELENA DUERRING                                 GREGORY F. ZOELLER
South Bend, Indiana                                Attorney General of Indiana

                                                   JOSEPH Y. HO
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

GARRICK P. TWIFORD, JR.,                           )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )      No. 20A04-1205-CR-284
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                 APPEAL FROM THE ELKHART SUPERIOR COURT
                    The Honorable George W. Biddlecome, Judge
                          Cause No. 20D03-1004-FA-21


                                       January 17, 2013

            MEMORANDUM DECISION - NOT FOR PUBLICATION

KIRSCH, Judge
       Garrick P. Twiford, Jr. was convicted in Marion Superior Court of two counts of

child molesting, one count as a Class A felony,1 and one as a Class C felony. Twiford

appeals, contending the evidence is insufficient to support his Class A felony child

molesting conviction based upon the allegation that he penetrated the anus of the victim.

Appellant’s Br. at 2.

       In reviewing a claim of insufficient evidence, we will affirm the conviction unless,

considering only the evidence and the reasonable inferences favorable to the judgment,

and neither reweighing the evidence nor judging witness credibility, we conclude no

reasonable fact finder could find the elements of the crime beyond a reasonable doubt.

Tyson v. State, 766 N.E.2d 715, 717-18 (Ind. 2002).

       Count One of the State's charging information alleges that between June 1 and

September 30, 2009, Twiford “did knowingly perform or submit to deviate sexual

conduct or sexual intercourse with B.B., a child under fourteen (14) years of age.”

Appellant's App. at 85.

       In order to obtain a conviction for Class A felony child molesting under Indiana

Code section 35-42-4-3(a)(1), the State must prove beyond a reasonable doubt that the

defendant (1) performed an act (2) of sexual intercourse or deviate sexual conduct (3)

with a child under the age of fourteen (4) and is at least twenty-one (21) years of age.

Deviate sexual conduct is defined as (1) the use of a sex organ of one person and the

mouth or the anus of another person or (2) the penetration of the sex organ or anus of a

person by an object. Ind. Code. § 35-31.5-2-94; Krebs v. State, 816 N.E.2d 469, 472

(Ind. Ct. App. 2004).

       1
           See Ind. Code. § 35-42-4-3(a)(1).
       Twiford does not contest that the evidence was sufficient to establish that he was

over the age of twenty-one (21) years or that B.B. was under the age of fourteen. Rather,

he claims the evidence is insufficient because B.B.’s testimony concerning anal

penetration was equivocal.

       B.B. testified that on more than five occasions Twiford “tried to put his private

part in mine. And it hurt.” Tr. at 104. She testified that Twiford took his and her clothes

off and “tried to have S-E-X with me, when I tried to get away.” Id. at 106. She testified

that on approximately ten occasions, Twiford touched her with his hand “on her private

part.” Id. at 108. She testified that Twiford made her “suck on his private part . . . his

weenie.” Id. at 116. When asked if Twiford “ever put anything including his finger into

any part of [her] body,” B.B. testified that Twiford put “white, clear stuff . . . into her

bottom.” Id. at 139.

       Viewed consistently with our standard of review, the foregoing evidence is

sufficient for the jury to conclude that Twiford committed the crime of child molesting as

a Class A felony.

       Affirmed.

MATHIAS, J., and CRONE, J., concur.